Exhibit 10.11

 



EXECUTION COPY



 

POST-CLOSING SUBSCRIPTION AGREEMENT

 

This POST-CLOSING SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of July
10, 2019, by and between Liberty Tax, Inc., a Delaware corporation (the
“Company”), and Tributum, L.P., a Delaware limited partnership (the
“Subscriber”), that is subscribing hereby to purchase shares of Common Stock,
par value $0.01 per share, of the Company (“Common Stock”).

 

WHEREAS, the Company has entered into that certain Agreement of Merger and
Business Combination Agreement, dated as of the date hereof, by and among the
Company, Buddy’s Newco, LLC (“Buddy’s”), Franchise Group New Holdco, LLC, a
Delaware limited liability company and a direct wholly owned Subsidiary of the
Company (“New Holdco”), Franchise Group B Merger Sub, LLC, a Delaware limited
liability company and an indirect wholly owned Subsidiary of New Holdco (“Merger
Sub”), and Vintage RTO, L.P., a Delaware limited partnership, solely in its
capacity as the representative of the members of Buddy’s (the “Member
Representative”) (as such agreement may be amended, restated or otherwise
modified from time to time, the “Business Combination Agreement”), pursuant to
which, among other things, subject to the terms and conditions set forth in the
Business Combination Agreement, (i) Merger Sub will merge with and into Buddy’s
(the “Merger”), with Buddy’s continuing as the surviving company following such
merger, and (ii) the Company will a conduct a tender offer to purchase any and
all of the outstanding shares of Common Stock that are not owned by Vintage
Capital Management, LLC or its Affiliates as further described in the Business
Combination Agreement (the “Tender Offer”); and

 

WHEREAS, in connection with the Tender Offer and the other Transactions, subject
to the terms and conditions set forth in this Agreement, the Company and the
Subscriber desire to enter into this Agreement pursuant to which the Subscriber
will purchase from the Company, and the Company will issue to the Subscriber,
the Subscription Shares (as defined below).

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and obligations hereinafter set forth and
such other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Purchase and Sale of Common Stock. Subject to the terms and conditions set
forth in this Agreement, at the Closing (as defined below), the Subscriber shall
purchase, and the Company shall issue and sell to the Subscriber, a number of
shares of Common Stock at a purchase price of $12.00 per share (the “Per Share
Purchase Price”) equal to (a) an amount equal to the excess (if any) of (i) the
aggregate amount required to be paid by the Company in respect of the shares of
Common Stock that are validly tendered and not validly withdrawn pursuant to the
Tender Offer plus (ii) the aggregate amount of any fees and expenses incurred by
the Company in connection with the Transactions, including the aggregate amount
of fees and expenses of the other parties to the Business Combination Agreement
or their Affiliates that are required to be paid by the Company pursuant to the
Business Combination Agreement, in each case only to the extent not paid prior
to the Closing (clauses (i) and (ii) are sometimes referred to herein as the
“Capital Need Amount”), over (iii) the sum of (x) the amounts drawn (or that are
permitted to be drawn) under the Existing Credit Facility of the Company (as
amended as of the date hereof) for purposes of paying the fees and expenses
described in the immediately preceding clause (ii) (“Revolver Availability”),
(y) the amounts received by the Company pursuant to that certain Closing
Subscription Agreement, dated as of the date hereof, between the parties hereto
(the “Closing Subscription”) and (z) the amounts received by the Company in
respect of the Debt Financing (including any distributions of proceeds from the
Debt Financing to the Company and the other holders of membership interests in
New Holdco and the investment by such other holders of such proceeds in shares
of Common Stock following such distribution), after giving effect to the
repayment of the Existing Credit Facility of Buddy’s pursuant to the Payoff
Letter (such aggregate amount described in this clause (iii), the “Capital Need
Threshold”), divided by (b) the Per Share Purchase Price (such number of shares
of Common Stock, rounded up to the nearest whole number, the “Subscription
Shares”). The aggregate purchase price paid by the Subscriber for the
Subscription Shares shall be equal to the number of Subscription Shares,
multiplied by the Per Share Purchase Price (such aggregate purchase price for
the Subscription Shares, the “Purchase Price”). By way of example only, if the
Capital Need Amount consists of $100,000,000 and the Capital Need Threshold is
$80,000,000 (e.g., there is $5,000,000 of Revolver Availability, $25,000,000 in
funds available from the Closing Subscription and $50,000,000 of funds available
under the Debt Financing after giving effect to the repayment of the Existing
Credit Facility of Buddy’s pursuant to the Payoff Letter), then the Subscriber
shall subscribe for 1,666,667 Subscription Shares for a Purchase Price of
$20,000,000. For the avoidance of doubt, if the Capital Need Threshold exceeds
the Capital Need Amount, then no shares of Common Stock shall be purchased by
the Subscriber hereunder and this Agreement shall terminate. Notwithstanding
anything to the contrary herein, in no event will the Purchase Price exceed
$40,000,000 in the aggregate. The issuance by the Company of the Subscription
Shares and the purchase by the Subscriber of the Subscription Shares in exchange
for the payment of the Purchase Price as described in the foregoing provisions
of this Section 1 are hereby collectively referred to herein as the
“Subscription”.

 



 

 

2. Closing.

 

(a)The closing of the purchase and sale of the Subscription Shares (the
“Closing”) shall take place at the offices of Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, NY 10019, on the first Business Day after the day on
which the Expiration Time occurs, or at such different time or date and at such
other place as the Subscriber and the Company may mutually agree in writing (the
“Closing Date”).

 

(b)At the Closing, the Company shall deliver to the Subscriber or to the
Subscriber’s designated custodian a certificate or certificates representing the
Subscription Shares, registered in the name of the Subscriber or its nominee, in
exchange for receipt at the Closing by the Company from the Subscriber of the
Purchase Price, which shall be paid by wire transfer of immediately available
funds to an account designated in writing by the Company at least three (3)
Business Days prior to the Closing. Notwithstanding the foregoing, the
Subscriber may elect to have the Subscription Shares evidenced in book entry
format with the Company’s transfer agent in lieu of the Company delivering
certificates representing the Subscription Shares to the Subscriber.

 

3. Conditions to Closing. The obligation of the parties hereto to consummate the
Subscription shall be subject to the following conditions:

 

(a)the satisfaction or waiver by the Company, as of the day on which the
Expiration Time occurs, of all conditions to the Tender Offer; provided,
however, that a waiver of any condition to the Tender Offer shall only be
effective as to the Subscriber if and to the extent that the Subscriber shall
have consented to such waiver in writing;

 

(b)the Merger shall have been consummated in accordance with the Business
Combination Agreement on or prior to the Closing Date; and

 

(c)the execution and delivery by the parties hereto of the Registration Rights
Agreement and the Registration Rights Agreement is in full force and effect at
the Closing.

 - 2 - 

 

4. Representations and Warranties of the Subscriber. The Subscriber hereby
represents and warrants to the Company, as of the date hereof (except to the
extent another date is specified below), as follows:

 

(a)Authority and Approval; Enforceability. The Subscriber has all requisite
limited partnership power and authority to execute and deliver this Agreement,
to perform its obligations under this Agreement and to consummate the
Subscription. The execution, delivery and performance by the Subscriber of this
Agreement, and the consummation by it of the Subscription, have been duly and
validly authorized by all necessary limited partnership action on the part of
the Subscriber, and no other limited partnership proceedings on the part of the
Subscriber are necessary to authorize the execution and delivery by the
Subscriber of this Agreement and the consummation by it of the Subscription.
This Agreement has been duly executed and delivered by the Subscriber and,
assuming due authorization, execution and delivery hereof by the Company, is a
legal, valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms (subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other Laws
affecting creditors’ rights generally from time to time in effect and by general
principles of equity).

 

(b)Non-contravention. The execution, delivery and performance of this Agreement,
and the consummation of the Subscription, do not and will not conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any Lien (other than Liens, if any,
contained in the Liberty Charter or Liberty Bylaws and restrictions on transfer
pursuant to applicable securities laws, in each case in respect of the
Subscription Shares) in or upon any of the properties or other assets of the
Subscriber under, (i) the certificate of formation of the Subscriber or the
limited partnership agreement of the Subscriber, (ii) any Contract to which the
Subscriber is a party or any of its properties or other assets is subject or
(iii) subject to (x) the filing of a Schedule 13D or an amendment to an existing
Schedule 13D filing under the Exchange Act, and (y) such filings and approvals
as may be required by any applicable state securities or “blue sky” Laws, any
Law applicable to the Subscriber or its properties or other assets, other than,
in the case of clauses (ii) and (iii), any such conflicts, violations, breaches,
defaults, rights, losses or Liens that have not had or would not reasonably be
expected to have, individually or in the aggregate, a Subscriber Material
Adverse Effect.

 

(c)Litigation. There is no Claim pending or, to the Knowledge of the Subscriber,
threatened, and to the Knowledge of Subscriber, there is no external
investigation pending or threatened with respect to the Subscriber, nor is there
any material judgment, decree, injunction, rule or order of any Governmental
Authority or arbitrator outstanding with respect to the Subscriber, except in
each case for any Claims that have not had and would not reasonably expected to
have, individually or in the aggregate, a Subscriber Material Adverse Effect.

 

(d)No Brokers. No broker, investment banker, financial advisor or other person
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission, or the reimbursement of expenses, in connection with the
Subscription based upon arrangements made by or on behalf of the Subscriber.

 

(e)Accredited Investor; Purchase for Own Account; No Registration.

 

i.The Subscriber has such knowledge and experience in financial and business
matters such that it is capable of evaluating the merits and risks of its
investment.

 - 3 - 

 

ii.The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933 (as amended) (the
“Securities Act”).

 

iii.The Subscriber is experienced in evaluating and investing in private
placement transactions of securities of companies in a similar stage of
development and acknowledges that it is able to fend for itself, can bear the
economic risk of its investment in the Company and has such knowledge and
experience in financial and business matters that the Subscriber is capable of
evaluating the merits and risks of the investment in the Subscription Shares and
can afford a complete loss of its investment.

 

iv.The Subscriber is acquiring the Subscription Shares for investment only and
for its own account, and not with a view toward or for sale in connection with
any distribution thereof. The Subscriber has no present plan or intention of
distributing, selling, exchanging, transferring or otherwise disposing of any
such Subscription Shares.

 

v.The Subscriber has been advised and understands that (1) the Subscription
Shares have not been registered under the Securities Act, or any state
securities or “blue sky” Laws and, therefore, cannot be resold unless they are
registered under the Securities Act and applicable state securities and “blue
sky” Laws or unless an exemption from such registration requirements is
available, (2) the Subscriber may be required to hold, and continue to bear the
economic risk of its investment in, the Subscription Shares indefinitely, unless
the offer and sale of such Subscription Shares is subsequently registered under
the Securities Act and all applicable state securities and “blue sky” Laws or an
exemption from such registration is available, (3) Rule 144 promulgated under
the Securities Act is not presently available with respect to the sale of any
Subscription Shares, (4) when and if the Subscription Shares may be disposed of
without registration under the Securities Act in reliance on Rule 144 of the
Securities Act, the amount of Subscription Shares that may be disposed of may be
limited in accordance with the terms and conditions of such Rule and (5) if an
exemption under Rule 144 of the Securities Act is not available, the public
offer or sale of the Subscription Shares without registration will require
compliance with some other exemption under the Securities Act and compliance
with any state securities or “blue sky” Laws.

 

(f)Sufficiency of Funds. The Subscriber has, and on the Closing Date will have,
uncalled capital commitments or otherwise available funds sufficient to pay the
Purchase Price hereunder.

 

5. Representations and Warranties of the Company. Except (y) as disclosed in the
Liberty SEC Documents filed with or furnished to the SEC prior to the date
hereof and publicly available on the SEC’s Electronic Data Gathering Analysis
and Retrieval system (but (i) without giving effect to any amendment thereof
filed with or furnished to the SEC on the date of this Agreement and (ii)
excluding any disclosure (other than statements of historical fact) contained in
such Liberty SEC Documents under the heading “Risk Factors” or “Cautionary
Statement About Forward-Looking Statements” or similar heading and any other
disclosures contained or referenced therein of factors or risks that are
predictive, cautionary or forward-looking in nature) or (z) as set forth in the
Liberty Disclosure Letter, the Company represents and warrants to the
Subscriber, as of the date hereof and as of the Closing Date (except to the
extent another date is specified below), as follows:

 

(a)Organization, Standing and Corporate Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has all requisite corporate power and authority to carry on its
business as now being conducted. Each Subsidiary of the Company is an entity
duly organized, validly existing and in good standing (except to the extent the
“good standing” concept is not applicable in any relevant jurisdiction) under
the Laws of the jurisdiction in which it is formed and has all requisite
corporate, limited liability company or other entity power and authority to
carry on its business as now being conducted, except to the extent that any
failure to be so organized, validly existing and in good standing has not had or
would not reasonably be expected to have, individually or in the aggregate, a
Liberty Material Adverse Effect. The Company and each of its Subsidiaries is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
other than in such jurisdictions where the failure to be so qualified or
licensed has not had or would not reasonably be expected to have, individually
or in the aggregate, a Liberty Material Adverse Effect. The Company has, prior
to the date hereof, made available to the Subscriber true and complete copies of
the Liberty Charter and the Liberty Bylaws. There has been no breach by the
Company of the Liberty Charter or the Liberty Bylaws, each as in effect from
time to time, except as would not have a Liberty Material Adverse Effect.

 - 4 - 

 

(b)Subsidiaries. All the outstanding shares of capital stock of, or other equity
interests in, each Subsidiary of the Company have been validly issued and, where
applicable, are fully paid and nonassessable, and are owned directly or
indirectly by the Company free and clear of any Liens other than Permitted
Liens. Except (i) as set forth in Section 3.02 of the Liberty Disclosure Letter
and (ii) for the capital stock or other equity or voting interests of its
Subsidiaries, the Company does not own, directly or indirectly, any capital
stock or other equity or voting interests in any person. New Holdco is a direct
wholly-owned Subsidiary of the Company and Merger Sub is an indirect
wholly-owned Subsidiary of the Company. With respect to any Minority JV, (A)
neither the Company nor any Subsidiary of the Company has any material capital
contribution or other equity or similar funding obligation in respect of such
Minority JV, and (B) neither the execution and delivery of this Agreement, nor
the consummation of the Transactions, by the Company will conflict with or
result in a breach of, or trigger a right of first refusal or other preferential
purchase right or preemptive right under any organizational documents,
partnership agreement, joint venture agreement, stockholders agreement or
similar agreement in connection with the Company’s or its Subsidiaries’
ownership of any capital stock or other equity or voting interests in any
Minority JV.

 

(c)Authority and Approval; Enforceability. The Company has all necessary
corporate power and authority to execute and deliver this Agreement, to perform
its obligations under this Agreement and to consummate the Subscription. The
execution, delivery and performance by the Company of this Agreement and the
consummation by it of the Subscription, have been duly and validly authorized by
the Liberty Board and the Special Committee and no other corporate action on the
part of the Company pursuant to Delaware Law, the applicable listing standards
of the OTC Markets or otherwise, is necessary to authorize the execution and
delivery by the Company of this Agreement and the consummation by it of the
Subscription. This Agreement has been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery hereof by the
Subscriber, is a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other Laws affecting creditors’ rights generally from time to time in effect and
by general principles of equity).

 

(d)Non-contravention. The execution, delivery and performance of this Agreement,
and the consummation of the Subscription, do not and will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any Lien in or upon any of the properties or
other assets of the Company or any of its Subsidiaries (including New Holdco and
Merger Sub) under, (i) the Liberty Charter or the Liberty Bylaws, (ii) any
Contract to which the Company or any of its Subsidiaries (including New Holdco
and Merger Sub) is a party or any of their respective properties or other assets
is subject or (iii) subject to the governmental filings and other matters
referred to in Section 3.06 of the Business Combination Agreement (including
Section 3.06(d) of the Liberty Disclosure Letter), any Law applicable to the
Company or any of its Subsidiaries (including New Holdco and Merger Sub) or
their respective properties or other assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, violations, breaches, defaults, rights,
losses or Liens that have not had or would not reasonably be expected to have,
individually or in the aggregate, a Liberty Material Adverse Effect.

 - 5 - 

 

(e)Capital Structure. The authorized capital stock of the Company consists of
(i) 22,000,000 shares of Common Stock and (ii) 3,000,000 shares of Liberty
Preferred Stock. As of the Capitalization Date, (A) 14,100,093 shares of Common
Stock were issued and outstanding, (B) no shares of Liberty Preferred Stock were
issued and outstanding, (C) there were Liberty RSUs covering 168,792 shares of
Common Stock outstanding under the Liberty 2011 Stock Plan, (D) there were
Liberty Options to acquire 796,244 shares of Common Stock outstanding under the
Liberty 2011 Stock Plan, (E) there were Liberty Options to acquire 0 shares of
Common Stock outstanding under the Liberty Option Plan, and (F) 1,442,641 shares
of Common Stock were reserved for future issuances pursuant to the Liberty 2011
Stock Plan and there were no shares of Common Stock or other equity securities
of the Company reserved or available for issuance pursuant to the Liberty Option
Plan or any other Liberty Plan (other than the Liberty 2011 Stock Plan).

 

(f)Valid Issuance. The Common Stock issuable in the Subscription, when issued,
sold and delivered at the Closing, will be duly authorized and validly issued,
fully paid and nonassessable, and will be issued free and clear of any Liens
(other than such Liens created by the Liberty Charter or by applicable
securities Laws) or any preemptive rights.

 

(g)Liberty SEC Documents; No Undisclosed Liabilities.

 

(i)Except as set forth in Section 3.07(a) of the Liberty Disclosure Letter:

 

(A)The Company has timely filed or furnished the Liberty SEC Documents. No
Subsidiary of the Company is required to file or furnish, or files or furnishes,
any form, report or other document with the SEC.

 

(B)As of their respective dates, the Liberty SEC Documents complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, applicable to such Liberty SEC Documents, and, as of
their respective dates, none of the Liberty SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, unless such
information contained in any Liberty SEC Document has been amended or superseded
by a later-filed Liberty SEC Document that was filed prior to the date hereof.

 

(C)The financial statements of the Company included in the Liberty SEC Documents
comply as of their respective dates as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited statements, for normal and recurring year-end
adjustments not material in amount and as permitted by Form 10-Q of the SEC or
other rules and regulations of the SEC) applied by the Company on a consistent
basis during the periods and at the dates involved (except as may be indicated
therein or in the notes thereto) and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (except, in the case of unaudited statements, for
normal and recurring year-end adjustments not material in amount and as
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC).
Neither the Company nor any of its Subsidiaries maintains any “off balance sheet
arrangements” within the meaning of Item 303 of Regulation S-K of the SEC.

 - 6 - 

 

(ii)Neither the Company nor any of its Subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
that would be required under GAAP to be reflected on a consolidated balance
sheet of the Company and its Subsidiaries (including the notes thereto), except
for any such liabilities or obligations (A) accrued, disclosed, reflected or
reserved against in the most recent financial statements (including any related
notes) contained in the Liberty SEC Documents filed prior to the date of this
Agreement, (B) incurred in the ordinary course of business since the date of the
latest balance sheet included in such financial statements, (C) incurred in
connection with this Agreement, the Business Combination Agreement, the other
Ancillary Agreements, the Subscription, the Transactions and the other Ancillary
Transactions or (D) that have not had or would not reasonably be expected to
have, individually or in the aggregate, a Liberty Material Adverse Effect.

 

(h)Absence of Certain Changes or Events. Since April 30, 2019, until the date of
this Agreement except as expressly required by the Business Combination
Agreement or any Ancillary Agreement, (i) the Company and its Subsidiaries have
conducted their respective businesses in all material respects in accordance
with the ordinary course of such businesses and (ii) (A) there has not been any
change, effect, event, circumstance, occurrence or state of facts that has had
or would reasonably be expected to have, individually or in the aggregate, a
Liberty Material Adverse Effect, (B) neither the Company nor one of its
Subsidiaries has sold, leased, transferred, assigned or otherwise disposed of
any material assets, other than in the ordinary course of business consistent
with past practice, (C) no Contract (or series of related Contracts) to which
the Company or one of its Subsidiaries is a party involving annual payments of
more than $1,000,000 has been entered into, amended or modified in any material
respect, accelerated, terminated, assigned or cancelled, (D) the Company has not
settled, cancelled, comprised, waived or released any right or claim (or series
of related rights and claims) involving more than $1,000,000, other than in the
ordinary course of business consistent with past practice, (E) there has been no
increase granted in, and no enhancement of the terms of, the compensation
(including by issuing any incentive award) or any benefits of any manager,
officer or employee of the Company or its Subsidiaries, in each case whose base
compensation exceeds $250,000, other than in the ordinary course of business
consistent with past practice, (F) the Company and its Subsidiaries have
maintained their assets and properties in the ordinary course of business
consistent with past practice, (G) the Company has not (1) declared, set aside
or paid any distribution in respect of the capital stock of the Company or other
equity interests of the Company or (2) redeemed or purchased any capital stock
of the Company or other equity interests of the Company, (H) neither the Company
nor its Subsidiaries have made, changed or revoked any material Tax election,
filed an amended Tax Return, settled any Tax Audit or changed any Tax accounting
periods or methods and (I) neither the Company nor its Subsidiaries have
committed to do any of the foregoing.

 - 7 - 

 

(i)Litigation. As of the date of this Agreement, there is no material Claim
pending or, to the Knowledge of the Company, threatened, and the Company has no
Knowledge of any material external investigation pending or threatened with
respect to the Company or its Subsidiaries, nor is there any material judgment,
decree, injunction, rule or order of any Governmental Authority or arbitrator
outstanding with respect to the Company or any of its Subsidiaries.

 

(j)Compliance with Laws.

 

(i)The Company and each of its Subsidiaries are and have been since May 1, 2016,
in compliance with all Laws applicable to them, their properties or other assets
or their business or operations, except for such violations or noncompliance
that have not been and would not reasonably be expected to have, individually or
in the aggregate, a Liberty Material Adverse Effect. The Company and its
Subsidiaries have in effect all Liberty Permits necessary to carry on their
businesses as currently conducted, and there has occurred no violation of,
default (with or without notice or lapse of time or both) under, or event giving
to others any right of termination, amendment or cancellation of, with or
without notice or lapse of time or both, any Liberty Permit, except for such
violation, defaults, terminations, amendments or cancellations that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Liberty Material Adverse Effect. There is no event which has
occurred that would reasonably be expected to result in the termination,
revocation, cancellation, non-renewal or adverse modification of any such
Liberty Permit, except where such termination, revocation, cancellation,
non-renewal or adverse modification would not reasonably be expected to have,
individually or in the aggregate, a Liberty Material Adverse Effect.

 

(ii)Since May 1, 2016, (A) neither the Company nor any of its Subsidiaries has
received any written notice from any Governmental Authority that alleges or
relates to (1) any violation or noncompliance (or reflects that the Company or
any of its Subsidiaries is under investigation or the subject of an inquiry by
any such Governmental Authority for such alleged noncompliance) with any
applicable Law or (2) any fine, assessment or cease and desist order, or the
suspension, revocation or limitation or restriction of any Liberty Permit and
(B) neither the Company nor any of its Subsidiaries has entered into any
agreement or settlement with any Governmental Authority with respect to its
alleged noncompliance with, or violation of, any applicable Law, except in each
case in clauses (A) and (B) above to the extent any such violation,
noncompliance, fine, assessment, order, suspension, revocation, limitation or
restriction has not had and would not reasonably be expected to have,
individually or in the aggregate, a Liberty Material Adverse Effect.

 

(k)No Brokers. No broker, investment banker, financial advisor or other person,
other than the Financial Advisor, the fees and expenses of which will be paid by
the Company in accordance with Company’s agreements with such firm (true and
complete copies of which have heretofore been made available to the Subscriber),
is entitled to any broker’s, finder’s, financial advisor’s or other similar fee
or commission, or the reimbursement of expenses, in connection with the
Subscription based upon arrangements made by or on behalf of the Company or its
Subsidiaries.

 

6. Termination; Remedies.

 - 8 - 

 

(a)This Agreement may be terminated, and shall thereafter become void and have
no effect, without any liability or obligation on the part of the Company or the
Subscriber, other than the provisions of this Section 6 and Section 7 hereof,
which provisions shall survive such termination, provided, however, that nothing
herein shall relieve any party hereto from any liability for fraud or any
willful and material breach of this Agreement:

 

(i)by either party hereto, upon the valid termination of the Tender Offer in
accordance with (x) the terms and conditions set forth in the Offer to Purchase
and (y) applicable securities Laws; or

 

(ii)by the Subscriber, in the event of any material amendment or modification of
(A) any provision of the Business Combination Agreement relating to the Tender
Offer or (B) any material terms of the Tender Offer (including any increase to
the price payable in the Tender Offer or any extension of, or change to, the
Expiration Time other than any such extension required by the terms of
applicable Law) without the prior written consent of the Subscriber.

 

(b)The parties hereto agree that irreparable damage would occur and that they
would not have any adequate remedy at Law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without proof of actual damages and without the requirement to
post any bond or other security, this being in addition to any other remedy to
which any such party is entitled at law or in equity.

 

7. Miscellaneous.

 

(a)Notices. Except for notices that are specifically required by the terms of
this Agreement to be delivered orally, all notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be deemed
given, delivered and/or provided (i) when delivered personally or when sent by
e-mail of a .pdf attachment (provided no notice of non-delivery is generated),
or (ii) on the next Business Day when dispatched for overnight delivery by
Federal Express or a similar courier, in either case, to the parties hereto at
the following addresses (or at such other address for a party hereto as shall be
specified by like notice):

 

if to the Company, to:

 

Liberty Tax, Inc.

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

Email: tiffany.mcwaters@libtax.com

Attention: Tiffany McMillan-McWaters

 

with a copy to:

 

Hunton Andrews Kurth LLP

951 E. Byrd Street

Richmond, VA 23219

Email: shaas@hunton.com

Attention: Steven M. Haas

 

 - 9 - 

 



and

 

Troutman Sanders LLP

600 Peachtree Street NE

Suite 3000

Atlanta, GA 30308

Email: David.Ghegan@troutman.com

Attention: David W. Ghegan

 

if to the Subscriber, to:

 

Tributum, L.P.

c/o Vintage Capital Management

4705 S. Apopka Vineland Road

Suite 210

Orlando, FL 32819

Email: bkahn@vintcap.com

Attention: Brian R. Kahn

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Email: rleaf@willkie.com

Attention: Russell L. Leaf

 

(b)Further Assurances. The parties agree to execute and deliver to each other
such other documents and to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement.

 

(c)Exclusivity of Representations and Warranties; No Limitation of Other
Representations or Warranties.

 

(i)The representations and warranties made by the Subscriber in Section 4 of
this Agreement are the exclusive representations and warranties made by the
Subscriber in connection with the Subscription. The Company hereby acknowledges
that none of the Subscriber, any of its Subsidiaries, any of their respective
equity holders or Representatives, or any other person, has made or is making
any other express or implied representation or warranty with respect to the
Subscriber, including any information provided or made available to the Company
or its Subsidiaries or Representatives in anticipation or contemplation of the
Subscription. Nothing in any representation or warranty in this Agreement shall
in any way limit or restrict the scope, applicability or meaning of any other
representation or warranty made by the Subscriber in this Agreement or in any
other Ancillary Agreement.

 

(ii)The representations and warranties made by the Company in Section 5 of this
Agreement are the exclusive representations and warranties made by the Company
in connection with the Subscription. The Subscriber hereby acknowledges that
none of the Company, any of its Subsidiaries, any of their respective equity
holders or Representatives, or any other person, has made or is making any other
express or implied representation or warranty with respect to the Company and
its Subsidiaries or any of their respective businesses, operations, assets or
liabilities, including with respect to any information provided or made
available to the Subscriber or any of its Representatives, including in certain
“data rooms,” management presentations or other information provided or made
available to the Subscriber or its Representatives in anticipation or
contemplation of the Subscription. Furthermore, in connection with the due
diligence investigation of the Company, its Subsidiaries and their business and
operations by and on behalf of the Subscriber and its Representatives, such
persons have received and may continue to receive certain estimates,
projections, forecasts and other forward-looking information, as well as certain
business plan information, regarding the Company, its Subsidiaries and their
business and operations. The Subscriber hereby acknowledges that there are
uncertainties inherent in attempting to make such estimates, projections,
forecasts and other forward-looking statements, as well as in such business
plans, that the Subscriber is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all estimates, projections, forecasts
and other forward-looking information, as well as such business plans, so
furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections, forecasts, forward-looking information or business
plans), and that no representation or warranty is being made with respect
thereto. Nothing in any representation or warranty in this Agreement shall in
any way limit or restrict the scope, applicability or meaning of any other
representation or warranty made by the Company or its Subsidiaries in this
Agreement or any other Ancillary Agreement.

 - 10 - 

 

(d)Waivers and Amendments.

 

(i)At any time prior to the Closing, each party hereto may (A) extend the time
for the performance of any of the obligations or other acts of the other party
hereto or (B) subject to the proviso to the first sentence of Section 7(d)(iii)
of this Agreement and to the extent permitted by Law, waive compliance with any
of the agreements or conditions contained herein. Any agreement on the part of
any party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party hereto.

 

(ii)The failure of any party to this Agreement to exercise any of its rights
under this Agreement or otherwise shall not constitute a waiver by such party of
such right.

 

(iii)This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties hereto; provided, that notwithstanding anything
herein to the contrary, Section 7(h) (and any provision of this Agreement to the
extent a modification, waiver or termination of such provision would modify the
substance of any of the foregoing provisions) may not be modified, waived or
terminated in a manner that impacts or is adverse in any respect to a
Non-Recourse Party without the prior written consent of such Non-Recourse Party.

 

(e)Severability. Except as expressly set forth in this Agreement, if any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible to the fullest extent permitted by applicable Law in an
acceptable manner to the end that the Subscription is fulfilled to the extent
possible.

 - 11 - 

 

(f)Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), the Business Combination Agreement (including the Liberty Disclosure
Letter), the Offer to Purchase, the other Ancillary Agreements and the
Confidentiality Agreement constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the parties
hereto and thereto with respect to the subject matter of this Agreement, the
Business Combination Agreement, the Offer to Purchase, the other Ancillary
Agreements and the Confidentiality Agreement.

 

(g)No Third-Party Beneficiaries. Except with respect to the Non-Recourse
Parties, who are intended express third-party beneficiaries of the provisions of
Section 7(h), this Agreement (including the Exhibits and Schedules hereto) is
not intended to confer upon any person other than the parties hereto any rights,
benefits or remedies.

 

(h)No Recourse. Except for any party who is a signatory to this Agreement, and
only to the extent of such party’s obligations hereunder, no former, current or
future direct or indirect equity holders, controlling persons, stockholders,
directors, officers, employees, members, managers, agents, trustees, Affiliates,
general or limited partners or assignees of the Company or the Subscriber or of
any former, current or future direct or indirect equity holder, controlling
person, stockholder, director, officer, employee, member, manager, trustee,
general or limited partner, Affiliate, agent or assignee of the Company or the
Subscriber (collectively, “Non-Recourse Parties”) shall have any liability or
obligation for any of the representations, warranties, covenants, agreements,
obligations or liabilities of the Company or the Subscriber, as applicable,
under this Agreement or of or for any action, suit, arbitration, claim,
litigation, investigation or proceeding based on, in respect of, or by reason
of, the Subscription, (including the breach, termination or failure to
consummate the Subscription), whether based on contract, tort or strict
liability, by the enforcement of any assessment, by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable Law or otherwise
and whether by or through attempted piercing of the corporate or partnership
veil, by or through a claim by or on behalf of a party who is a signatory to
this Agreement or any other person or otherwise. The parties hereto hereby agree
that the Non-Recourse Parties shall be express third party beneficiaries of this
Section 7(h).

 

(i)Successors and Assigns. Subject to the provisions of Section 7(n), all the
terms and provisions of this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.

 

(j)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of Laws thereof.

 

(k)Exclusive Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware (or in the event, but only in the event, that such
court does not have subject matter jurisdiction over such action or proceeding,
the Superior Court of the State of Delaware (Complex Commercial Division) or, if
subject matter jurisdiction over the action or proceeding is vested exclusively
in the federal courts of the United States of America, the United States
District Court for the District of Delaware) (such courts, the “Chosen Courts”).
In addition, each of the parties hereto irrevocably (a) submits itself to the
exclusive jurisdiction of the Chosen Courts for the purpose of any Claim
directly or indirectly based upon, relating to or arising out of this Agreement
or the Subscription, or any related agreement, certificate or other document
delivered in connection therewith or the negotiation, execution, interpretation,
enforcement or performance hereof or thereof, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from the Chosen Courts and (c) agrees that it will not bring any
action relating to this Agreement or the Subscription in any court other than
the Chosen Courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any Claim with respect to this Agreement or the Subscription, or any related
agreement, certificate or other document delivered in connection therewith or
the negotiation, execution, interpretation, enforcement or performance hereof or
thereof, (x) any claim that it is not personally subject to the jurisdiction of
the Chosen Courts for any reason other than the failure to serve in accordance
with this Section 7(k), (y) any claim that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in the Chosen Courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (z) to the fullest extent permitted by the applicable Law, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter of this Agreement, may
not be enforced in or by such courts. Each of the parties hereto hereby
irrevocably consents to service being made through the notice procedures set
forth in Section 7(a) and agrees that service of any process, summons, notice or
document by email or mail to the respective addresses set forth in Section 7(a)
shall be effective service of process for any Claim in connection with this
Agreement or the Subscription. Nothing in this Section 7(k) shall affect the
right of any party hereto to serve legal process in any other manner permitted
by Law.

 - 12 - 

 

(l)WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE OF SERVICES THEREUNDER
OR RELATED THERETO. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A CLAIM, (B) SUCH PARTY HAS
CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(l).

 

(m)Survival of Provisions; Knowledge.

 

(i)The representations and warranties made by the parties hereto in Section 4
and Section 5 hereof shall survive the Closing until the first anniversary of
the Closing, and any claim with respect thereto must be made prior to the
expiration of such survival period; provided, that if any claim with respect
thereto is made prior to the expiration of such survival period, then the
applicable representation or warranty that is the subject of such claim shall
survive until such time as such claim is finally resolved by the parties or
finally determined by a court of competent jurisdiction and is non-appealable.
The covenants and agreements made by the parties hereto shall survive the
Closing in accordance with their terms.

 - 13 - 

 

(ii)The Company shall not be liable to the Subscriber based upon or arising out
of any inaccuracy in or breach of any of the representations or warranties of
the Company contained in this Agreement to the extent that any such inaccuracy
or breach was within the Knowledge of the Subscriber on or prior to the date
hereof.

 

(n)Assignment. No party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party to this Agreement; provided, that the Subscriber may assign any of its
rights or obligation under this Agreement, in whole or in part, to an Affiliate
of the Subscriber without the prior written consent of the Company, except that
any such assignment shall not receive the Subscriber of its obligations under
this Agreement.

 

(o)Defined Terms; Interpretation. Except as otherwise expressly provided herein,
capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Business Combination Agreement. For purposes of
this Agreement, (i) “Knowledge of the Subscriber” means the actual (but not
constructive or imputed) knowledge (except with respect to Section 7(m)(ii)
hereof, after due inquiry of the officers of the Subscriber with oversight
responsibilities for the matter in question), as of the date hereof, of the
individuals listed in Schedule 1 hereto, (ii) “Subscriber Material Adverse
Effect” means any change, effect, event, circumstance, occurrence or state of
facts that prevents or materially impairs or materially delays the ability of
the Subscriber to consummate the Subscription and (iii) “Liberty Material
Adverse Effect” means any change, effect, event, circumstance, occurrence or
state of facts that that (A) is materially adverse to the business, condition
(financial or otherwise), assets or results of operations of the Liberty Group
Companies (taken as a whole), or (B) prevents or materially impairs or
materially delays the ability of the Company and its Subsidiaries, as
applicable, to consummate the Transactions and the Ancillary Transactions,
including the Subscription, other than in the case of clause (A), any change,
effect, event, circumstance, occurrence or state of facts to the extent relating
to (1) changes in general economic conditions or the credit, financial or
capital markets, including changes in interest or exchange rates; (2) changes in
general conditions in any industry in which the Company or any of its
Subsidiaries operates or participates; (3) the announcement, pendency or
anticipated consummation of the Transactions; (4) any failure, in and of itself,
by the Company or any of its Subsidiaries to meet any analyst projections or any
internal or published projections, forecasts, estimates or predictions of
revenue, earnings or other financial or operating metrics before, on or after
the date of the Business Combination Agreement (provided that the underlying
factors contributing to such failure shall not be deemed excluded unless such
underlying factors would otherwise be excepted from this definition); (5)
changes in general regulatory or political conditions after the date of the
Business Combination Agreement; (6) changes in GAAP or applicable Law or the
interpretation thereof after the date of the Business Combination Agreement; (7)
changes in the trading price or volume of the Common Stock (provided, that the
underlying factors contributing to such change shall not be excluded unless such
underlying factors would otherwise be excepted from this definition); (8)
actions taken by the Company or its Subsidiaries, as applicable, as expressly
required by the Business Combination Agreement; (9) any natural or man-made
disaster; or (10) any pandemic, act of terrorism, sabotage, military action or
war, or any escalation or worsening thereof; provided, that with respect to
clauses (1), (2), (5), (6), (9) and (10), such change, effect, event,
circumstance, occurrence or state of facts does not materially and
disproportionately affect the Liberty Group Companies (taken as a whole)
relative to other persons operating in the industries in which any of the
Liberty Group Companies operate. The provisions of Section 7.04 of the Business
Combination Agreement are incorporated herein by reference, mutatis mutandis.

 - 14 - 

 

(p)Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Facsimile signatures or signatures received
as a .pdf attachment to electronic mail shall be treated as original signatures
for all purposes of this Agreement.

 

[Remainder of page intentionally left blank.]  

 

 

 

 

 

 

 

 

 - 15 - 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



  THE COMPANY:       LIBERTY TAX, INC.           By: /s/ Michael S. Piper    
Name:  Michael S. Piper     Title:  Chief Financial Officer                  
THE SUBSCRIBER:       TRIBUTUM, L.P.       By: Vintage Vista GP, LLC, its
general partner               By: /s/ Brian R. Kahn     Name:  Brian R. Kahn    
Title:  Managing Member



 

 



[Signature Page to Post-Closing Subscription Agreement]

 

SCHEDULE 1

Subscriber Knowledge Parties

 

·Brian R. Kahn

·Andrew M. Laurence

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

